Swayze, J.
(dissenting).
I agree with the court that the decree in this case should be reversed, but, in my judgment, the opinion does not go far enough in directing a modification. I think the failure of the complainant to tender itself ready to fulfill the contract made by its attorneys, by which the defendant was to receive $1,850, is fatal to its claim for relief. The defendant never contracted that the case should be settled for $1,800 only. If, however, this difficulty could be overcome by imposing terms upon the plaintiff that it should ratify the contract made by the attorneys, I think the decree to be made should be the same as was made in Headley v. Leavitt, 68 N. J. Eq. (2 Robb.) 591, and that the appellant should be restrained unless he will consent that the appellee may set up the alleged contract as a defence by way of accord and satisfaction, leaving it to the jury to determine whether there was such a contract, and depriving the appellant only of the right to object that the accord was not followed by a satisfaction.
For affirmance — None.
For reversal — The Chancellor, Ci-iiee-Justice, Garrison, Swayze, Eeed, Trenohard, Parker, Voori-iees, Minturn, Bogert, Vredenburgh, Vroom, Green, Gray — 14.